Title: From Thomas Jefferson to Robert Williams, 6 July 1805
From: Jefferson, Thomas
To: Williams, Robert


                  
                     Dear Sir 
                     
                     Washington July 6. 05.
                  
                  Your favor of May 15. came to hand some days ago. mr Madison’s dispatches by the last post will have substantially answered the most important part of it. insubordination and opposition will be tolerated as little in whigs as in tories. at the same time it is very afflicting to me to see those who have been useful in restoring the ascendancy of the whig principles of our constitution schismatise on grounds which they cannot honorably explain. we must disarm them of the aid of office in doing mischief, but otherwise treat them with all the indulgence due to separated brethren. with respect to Federalists, whether they are in opposition because hostile to the principles of our constitution or to the measures of it’s administration legislative & executive, we must not strengthen the effect of their opposition by the weight of office. in the first case their wish is to overthrow the constitution: in the 2d. to defeat & disgrace the measures & persons they dislike. in neither case are they to be trusted. disaffected men ought to be satisfied with the protection of the laws honestly extended to them. they ought not to expect the confidence of a government to which they know themselves hostile.
                  Your request to visit N. Carolina is entirely reasonable. the time is left to yourself, according to your own knolege of the state of things as they respect the office of Governor, or of Commissr. mr Jones having declined the office of judge in the Misipi territory, George Mathews junr. of the same state (Georgia) has been appointed, and, as we have reason to believe, will accept. I tender you my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               